NO. 12-21-00086-CV

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

RUSK STATE HOSPITAL, TEXAS                       §      APPEAL FROM THE 2ND
HEALTH AND HUMAN SERVICES
COMMISSION AND KERRI TAYLOR,
APPELLANTS
                                                 §      JUDICIAL DISTRICT COURT
V.

DAVID MCGOWAN,
APPELLEE                                         §      CHEROKEE COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       Appellants, Rusk State Hospital, Texas Health and Human Services Commission, and
Kerri Taylor, and Appellee, David McGowan, filed a stipulation to dismiss this appeal. The
parties ask that this Court set aside the trial court’s orders granting McGowan’s Rule 202 petition
and denying Appellants’ plea to the jurisdiction, and remand the case to the trial court to dismiss
McGowan’s Rule 202 petition.
       Texas Rule of Appellate Procedure 42.1 sets forth the actions that this Court may take in
accordance with an agreement signed by the parties or their attorneys and filed with the clerk.
TEX. R. APP. P. 42.1(a)(2). This includes setting aside the trial court’s judgment without regard
to the merits and remanding the case to the trial court for rendition of judgment in accordance
with the agreement. TEX. R. APP. P. 42.1(a)(2)(B).
       Accordingly, we grant the agreed motion to dismiss. See TEX. R. APP. P. 42.1(a)(2)(A).
We render judgment setting aside the trial court’s May 14, 2021 order granting McGowan’s
Rule 202 petition and its May 24, 2021 order denying Appellants’ plea to the jurisdiction,
without regard to the merits. See TEX. R. APP. P. 42.1(a)(2)(B). We remand the case to the trial
court for rendition of judgment in accordance with the parties’ agreement. See id.
Opinion delivered November 17, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                       NOVEMBER 17, 2021


                                        NO. 12-21-00086-CV


                  RUSK STATE HOSPITAL, TEXAS HEALTH AND
               HUMAN SERVICES COMMISSION AND KERRI TAYLOR,
                                 Appellants
                                    V.
                             DAVID MCGOWAN,
                                  Appellee


                                 Appeal from the 2nd District Court
                      of Cherokee County, Texas (Tr.Ct.No. 2021-040098)

                   THIS CAUSE came on to be heard on the agreed motion of the Appellants
and Appellee to dismiss, and the same being considered, it is hereby ORDERED, ADJUDGED
and DECREED by this Court that the motion be granted; judgment is rendered setting aside the
trial court’s May 14, 2021 order granting Appellee’s Rule 202 petition and its May 24, 2021
order denying Appellants’ plea to the jurisdiction, without regard to the merits; the cause is
remanded to the trial court for rendition of judgment in accordance with the parties’ agreement,
and that the decision be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.